Hon. Artie Stephens       Opinion No, O-2420
County Attorney           Re: Voting for precinct officers
Hopkins County            in July, following the changing of
%lphur Springs, Texas     commissionersprecincts in Febru-
                          WY.
Dear Sir:
          Your recent letter, requesting a legal opinion of
this Department states that the commissionerscourt of your
county on the 5th day of February l%O    changed the commis-
sioners precincts of the county with td result that some
citizens are now within a different commissionersprecinct,
and will have resided therein less than six months prior to
the July primaries, You ask may these citizens vote for pre-
cinct officers in such commissionersprecinct.
          We assume that these individualsare otherwise qual-
ified voters and further that no change was made in the elea-
tion precinctswhich codd be done only in conformitywith
Article 2933, Revised Civil Statutes,
          It has been consistentlyheld by this Department
that the Constitutionand statutes of Texas do not require
that a voter shall have resided six months within a precinct
of a county; to be eligible to vote, but that the six months
requirementis complied with if the voter has resided such
time within the county. Letter opinions of the Attorney Gen-
eral.,vol. 382, p. 617 and p. 623; vole 362, pe 613.
          In conference Opinion No. 2116, by Assistant Attorney
,GenerslJohn Maxwell approved by Attorney General Co M. Cure-
ton July 16 1919 tOpinionsof Attorney General, Vol. 53, page
271j it was declar&d: "If a voter has in fact moved into a new
precinct within the same county in good faith to reside in such
precinct and to acquire a residence therein, such voter is en-
titled to vote at any general election held subsequentto his
acquiring his new residence as aforesaid."
          These opinions are entirely sound in their holdings
that a voter who has resided within the county for six months,
may vote in Ehe precinct'withinthe county to which he removes,
notwithstandingsuch removal may be at a time less than Six
Hon. Artie Stephens, page 2


months prior to the election* In such case' there is no doubt
that such voter could vote for precinct officers of~the pre-
cinct to which he has removed. Indeed, Article 2967, Revised
Civil Statutes of Texas, makes specific provision for the situa-
tion where a citizen,,whohas received his poll tax receipt
or certificateof exemption,removes to another precinct in the
same county.
          The question submitted by you, however, relates to
the fact situationwhere the voter himself does not remove to
another precinct, but where he is, so to speak Uremoved'4to the
different precinct by the action of the commissioners'court in
altering the precincts in the county. There is no statutory
regulation of this situation analogous to Article 2967, supra,
relating to the removal of the citizen himself to another pre-
cinct.
          We are constrainedto the opinion, however, that the
citizen so removed by the action of the commissioners8court
is not precluded from voting, in a primary election to be held
less than six months thereafter,on the precinct officers of
the new precinct in which he finds himself after the action of
the commissioners'court. As before pointed out, neither the
Constitutionnor the Statutes of Texas require, as a prerequi-
site for voting for precinct officers, that the citizen shall
have resided within the precinct for at least six months prior
theretoo In the absence of such requirement,it is our opinion
that a citizen, otherwise qualified,may vote for the precinct
officers of the precinct in which he resides,
          Accordingly,you are respectfullyadvised that it is
the opinion of this Departmentthat the citizens residing with-
in the commissionersprecincts, as changed by the commissioners
court of your county on the 5th day of February, 1940, if other-
wise qualified, may vote for the precinct officers thereof in
the July primaries of 1940,
APPROVED JOL 12, 1940               Yours very truly
/s/ Grover Sellers
FIRST ASSISTART                     ATTORNEY GENERAL OF TEXAS
ATTORNEY GENERAL
                                    By /s/ Zollie Co Steakley
APPROVED: OPINION COMMITTEE         Zollie C, Steakley, Assist-
BY:       BWB,CHAIRMAN              ant
&CLS@BB:wb




                                                                   .